Citation Nr: 0006006	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-03 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and a VA physician


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This matter initially to the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 RO decision which 
denied the veteran's claim for service connection for PTSD.  
In December 1997 the Board remanded the issue of service 
connection for PTSD and denied a claim for service connection 
for a dental condition.  The case was returned to the Board 
in January 2000.


FINDING OF FACT

During service, the veteran did not engage in combat, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.

CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998 and 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Marine Corps from 
January 1965 to January 1969.  His service personnel records 
show he served in Vietnam from November 1965 to December 
1966; his primary duty was that of a field radio operator.  
The service records disclose no combat decorations or other 
evidence of combat.  His service medical records do not 
reflect any pertinent abnormalities, and his December 1968 
separation examination notes a normal psychiatric system.

Outpatient treatment records from Health Services Associates 
show treatment beginning in 1986 for medical conditions, 
especially hypertension, chest pain, upper respiratory 
infections.  He was seen in April 1991 for complaints of 
emotional stress.  He admitted to previous psychiatric care, 
including a hospital admission 2 years earlier.  He was 
referred to another doctor where he was seen the next day, 
when it was noted that his 4 year old niece was killed in a 
motor vehicle accident 10 years ago, his father died shortly 
thereafter, then a neighbor had a nervous breakdown and hung 
himself, and shortly after that his best friend drowned in an 
automobile accident.  He reported that he was admitted to a 
hospital 2 years ago for suicidal ideation, but that he left 
after he found out he was on a mental ward.  Later in April 
1991 he reported that he had been in Vietnam, seen much 
combat, and had been jumpy ever since.  He said he went on 
patrols, into a few tunnels and saw a lot of friends die.  He 
said he went to 10 group therapy sessions 3 years earlier.  
The diagnosis was adjustment disorder with mixed emotional 
features.  In June 1991 he complained of nightmares of 
Vietnam, and the diagnosis was PTSD.  In October 1991 the 
diagnosis was major depression.  

In December 1991 the veteran filed a claim for service 
connection for a nervous condition.

In the veteran's last visit of record to Health Services 
Associates in February 1992, he said he felt he had PTSD, 
delayed type and indicated he had an appointment with a VA 
counselor.

VA outpatient treatment records show the veteran was seen in 
February 1992 for counseling assessment.  It was reported 
that his issues were subclinical in nature, and that he was 
not a combat veteran, but seemed to have been traumatized by 
some of what he saw in Vietnam, specifically "grunts" who 
were receiving medical attention.  It was reported that that 
bereavement seemed to be the crux of the issue for the 
veteran, and this referred to the death of his niece, his 
father, and a friend in a car accident.  

The veteran was admitted to a VA Medical Center (VAMC) in 
April 1992.  It was reported that that he had no direct 
combat.  Following psychological testing in May 1992, the 
diagnostic impression was mixed character style with passive-
aggressive avoidant features.  The diagnoses on his May 1992 
discharge were major depression and PTSD.  

Further VA outpatient records show he was seen regularly to 
discuss life problems through March 1993.

In June 1993 correspondence to the RO, the veteran stated 
that his primary stressor occurred in boot camp and that he 
"was always the one beaten by the CO" (commanding officer).  
He alleged that he was beaten "within an inch of his life" by 
a sergeant and 2 corporals during boot camp.  He proffered 
the names of those that he accused. 

An April 1994 statement from a VA physician, Gene Tinelli, 
M.D., from a VA chemical dependency clinic, reflects the 
doctor's opinion that the veteran had PTSD, secondary to a 
recruit training experience during which he was publicly 
beaten and humiliated by his drill instructor.  

Additional similar statements, including treatment notes, 
from Dr. Tinelli are of record.  These records and other VA 
treatment records show diagnoses of PTSD.

At a July 1994 RO hearing, the veteran related he had PTSD 
due to incidents that took place during boot camp.  
Specifically, he testified that when he failed to qualify at 
the rifle firing range, his marching instructor placed his 
foot on his groin area and threatened him.  Later that day, 
he said, his instructor beat him and other servicemen who 
failed to qualify at the firing range.  He said that later 
that day when they had returned to the barracks, he and the 7 
or 8 other non-qualifiers were required to drop their pants 
and grab their ankles; the insructor then struck their 
buttocks with a broom stick.  He said he was similarly beaten 
the next day.  At the hearing Dr. Tinelli, reported that he 
was trained in the Navy and that the veteran presented 
similar symptoms as persons he had treated who had been 
victims of sexual abuse.   

In a July 1994 statement, [redacted] (a fellow service-
member of the veteran) related that while he was stationed at 
Paris Island, he witnessed a preliminary marksman instructor 
hit the veteran repeatedly about the buttocks and genital 
area with a broom.  Mr. [redacted] reported that he observed a 
change in the veteran after this beating.

Efforts to verify the veteran's alleged stressors, through 
the service department, have been unsuccessful.  An August 
1998 letter from the Headquarters of U.S. Marine Corps, 
Personnel Management Support Branch, specifically indicates 
that anecdotal incidents, although they may be true, are not 
researchable.  Rather these incidents must be reported and 
documented.  

On a May 1998 VA PTSD examination, it was reported that the 
veteran's stressor had been a public and humiliating beating 
he had received in Marine boot camp.  The diagnosis was PTSD.  

In his latest statement, dated in October 1999, Dr. Tinelli 
reiterated his opinion that the veteran had PTSD from 
beatings in service.

					II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
stressors.  If a claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed service stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The above regulation was revised on June 18, 1999, effective 
March 7, 1997, to reflect the Court's holding in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The current version of the 
regulation provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999). 

During the veteran's active duty he had service in Vietnam, 
but service records do not show he engaged in combat.  In 
some early 1990 treatment records, he reported significant 
combat experience, but in later correspondence, testimony, 
and treatment records he denies combat.  Also his current 
diagnosis of PTSD is predicated on a claimed stressor 
unrelated to combat.  The Board concludes that the veteran 
did not engage in combat.  Therefore his assertions of 
service stressors are not sufficient to establish that they 
occurred; rather, his stressors must be established by 
service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f) (1998 and 1999); Fossie v. West, 12 
Vet.App. 1 (1998); Cohen, supra; Doran v. Brown, 6 Vet.App. 
283 (1994). 

The veteran's claimed stressors include humiliating beatings 
inflicted on him by marine instructors in boot camp.  The 
veteran's own service records do not mention the stressors, 
and the service department recently could not verify the 
claimed stressors.  The veteran has proffered statement from 
a fellow Marine to verify his stressor.  This statement 
presents credibility problems.  It differs in key respects 
from the veteran's account.  His witness describes a 
marksmanship instructor as the person who beat the veteran, 
describes the place of the beating as the firing range, and 
relates that the veteran's genital area was brutally 
attacked.  In contrast the veteran states the beating was 
administered by the marching instructor (drill instructor) 
and that it took place after they returned to the barracks.  
The veteran also did not mention any brutal attack of the 
genital area and testified that he was only one of a number 
of other marines who were beaten.  

The discrepancies in the veteran's and the corroborating 
story are not the only basis to question the occurrence of 
the claimed stressor.  The veteran, himself, has given the 
Board reason to question his veracity.  He has given widely 
varying accounts of his exposure or non-exposure to combat, 
while in Vietnam, and has mentioned other unverified 
beatings, by his CO and by other drill instructors who he 
claims beat him "within an inch of his life."  The alleged 
beatings themselves would constitute criminal acts by a 
number of commissioned and non-commissioned officers in a 
very disciplined training atmosphere.  Allegations of such 
criminal conduct demand more substantial proof than the 
contradictory reports by the veteran and his fellow soldier.

For the above reasons, the Board finds that the veteran has 
not proffered credible supporting evidence that his claimed 
service stressors, which might lead to PTSD, actually 
occurred.  Without such stressor evidence, service connection 
for PTSD may not be granted.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

